DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 6-18 and 24-30 in the reply filed on 09 March 2022 is acknowledged.
Claims 1-5 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 March 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-7, 10, 12-13, 24-25 and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao (US 2021/0297192 A1).
Regarding claim 6, Miao discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining that a hybrid automatic repeat request (HARQ)-less mode is activated ([0014] disclosing “Blind/HARQ-less PDSCH repetitions are enabled by RRC configuration”; [0054] disclosing “the UE can be configured with a maximum or predetermined number of repetitions for each data scheduling by RRC signaling, and an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”) for communication with a base station (BS) (this is a statement of intended use and not considered as limiting the claims; however, see [0015], [0023] disclosing downlink PDSCH repetitions scheduled by the gNB. PDSCH is a term of the art which inherently is transmission from the disclosed gNB to the UE); and 
transmitting a feedback message to the BS based at least in part on the HARQ-less mode being activated for communication with the BS, wherein the feedback message is a physical layer downlink decoding feedback message ([0025]-[0029] disclosing the UE provides feedback signaling the number of repetitions it actually employed to achieve the correct decoding; See also [0133]).  

Regarding clam 7, Miao discloses the method of claim 6, wherein determining that the HARQ-less mode is activated comprises: 
determining that the HARQ-less mode is activated based at least in part on a received indication from the BS or stored configuration information ([0054] disclosing “repetitions can be semi-statically configured with RRC signaling…the UE can be configured with a maximum or predetermined number of repetitions for each data scheduling by RRC signaling, and an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”).  


Regarding claim 10, Miao discloses the method of claim 6, wherein the feedback message is conveyed via an uplink control information message of a physical uplink control channel or a physical uplink shared channel ([0031]; it is inherent in the art that uplink control information can be sent in the physical uplink shared channel as an alternative embodiment to the physical uplink control channel (PUCCH)).  

Regarding claim 12, Miao discloses the method of claim 6, wherein the feedback message is conveyed via at least one of: a periodic message, an aperiodic message triggered by a downlink control information indicator, or a semi-persistent aperiodic message ([0054]-[0060] disclosing DCI schedules the repetitions; [0015] disclosing DCI schedules the PDSCH repetitions and the UE reports feedback with the timing of the last PDSCH transmission; [0023] after last PDSCH is received).  

Regarding claim 13, Miao discloses the method of claim 6, wherein the feedback message includes information identifying at least one of: a quantity of decoded physical downlink control channels in a particular reporting window, a quantity of decoded dynamically scheduled physical downlink shared channel (PDSCH) TBs in the particular reporting window, a quantity of semi-persistently scheduled PDSCH TBs in the particular reporting window, a quantity of non-decoded PDSCH TBs, or a quantity of non-received PDSCH TBs ([0021] disclosing gNB dynamically scheduling the data; Fig. 3, [0055]-[0060] disclosing the fewest number of PDSCH received is included in the feedback.; Fig. 4, [0063]; [0023] disclosing “the UE may provide ACK/negative acknowledgement (NACK) after the last PDSCH repetition is received.”).  

Regarding claim 14, Miao discloses the method of claim 6, wherein the feedback message includes negative acknowledgement information identifying a non-decoded physical downlink shared channel (PDSCH) corresponding to a decoded physical downlink control channel (PDCCH) ([0054]-[0060] disclosing DCI schedules the repetitions; [0023] disclosing “the UE may provide ACK/negative acknowledgement (NACK) after the last PDSCH repetition is received.”).  

Regarding claim 15, Miao discloses the method of claim 6, wherein the feedback message is an acknowledgement message or negative acknowledgement message that does not include a retransmission indicator ([0025]-[0030] disclosing encoding two bits to signal an ACK of repetitions it actually employed to achieve the correct decoding which is not a retransmission indicator; and said ACK utilizes PUCCH format 0 which inherently only carries 1 to 2 bits of information (i.e., only the 2 bits encoding the ACK and no other information).  

Regarding claim 16, Miao discloses the method of claim 6, wherein a reporting window for the feedback message is determined based at least in part on a pre-configured quantity of slots and an end of a previous reporting window corresponding to a previous feedback message ([0023] four repetitions scheduled; [0015] disclosing DCI schedules the PDSCH repetitions and the UE reports feedback with the timing of the last PDSCH transmission; [0023] after last PDSCH is received; [0054] disclosing “the UE can be configured with a maximum or predetermined number of repetitions for each data scheduling by RRC signaling, and an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”; Fig. 4, [0063]).  

Regarding claim 17, Miao discloses the method of claim 16, wherein the pre-configured quantity of slots is determined based at least in part on at least one of a delay between a physical downlink control channel (PDCCH) and a scheduled physical downlink shared channel (PDSCH) or a delay between the scheduled PDSCH and an acknowledgement or negative acknowledgement message associated with the scheduled PDSCH ([0023] after last PDSCH is received; [0054] disclosing “the UE can be configured with …an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”).  

Regarding claim 18, Miao discloses the method of claim 6, wherein a reporting window for the feedback message is based at least in part on a scheduled transmission period for the feedback message ([0030] disclosing PUCCH format 0; it is inherent in the art that a UE is provided with information configuring the resources for PUCCH with PUCCH format 0).  

Regarding claims 24-25 and 28-30, the claims are directed towards a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to perform the method of claims 6-7, 10 and 12-13. Miao discloses such embodiments (Fig. 7, [0100]-[0123], [0131]-[0157] disclosing the circuitry of Fig. 7 (i.e., above [0131]) can perform the example embodiments below [0131]); therefore, claims 24-25 and 28-30 are rejected on the grounds presented above for claims 6-7, 10 and 12-13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 26-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297192 A1) in view of Loehr et al. (US 2019/0058986 A1).
Regarding claim 8, Miao discloses the method of claim 6; but, does not disclose the following. However, Loehr suggests further comprising: forgoing transmission of a radio link control status report based at least in part on transmitting the feedback message ([0069]-[0080] disclosing two levels of re-transmissions for providing reliability, namely, HARQ at the MAC layer and outer ARQ at the RLC layer. The RLC layer can operate in unacknowledged mode in which no RLC status is reported by the receiving entity for services like MBMS and VoIP where error-free delivery is of less importance compared to short delivery time).  As such, it would have been obvious to one of ordinary skill in the art to utilize unacknowledged mode in the RLC layer based on HARQ feedback being transmitted when the type of traffic being MBMS or VoIP when short delivery time is important versus high reliability of error free file transfers.

Regarding claim 9, Miao discloses the method of claim 6; but, does not disclose the following. However, Loehr suggests further comprising: transmitting a radio link control status report in addition to transmitting the feedback message ([0069]-[0080] disclosing two levels of re-transmissions for providing reliability, namely, HARQ at the MAC layer and outer ARQ at the RLC layer. The RLC layer can operate in acknowledged mode in which RLC status is reported for IP-based services such as file transfer where error-free data delivery is of primary interest).  As such,  it would have been obvious to one of ordinary skill in the art to utilize acknowledged mode in the RLC layer based on HARQ feedback being transmitted when the type of traffic being IP-based services such as file transfer where error-free data delivery is of primary interest in order to provide an extra level of reliability for such transfers.

Regarding claims 26-27, the claims are directed towards the UE which performs the method of claims 8-9; therefore, claism 26-27 are rejected on the grounds presented above for claims 8-9.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297192 A1) in view of Xiong et al. (US 2019/0173622 A1).

Regarding claim 11, Miao discloses the method of claim 6 but does not disclose the following; however, Xiong discloses wherein the feedback message is conveyed via a medium access control control element of a physical uplink shared channel ([0131]).  
The disclosure of Miao shows there is a need for reporting the HARQ feedback in blind repetition/HARQ-less schemes to avoid unnecessarily excessive resource allocation for PDSCH transmission (Miao: [0023]). As evidenced by the disclosure of Xiong, there was a finite number of identified, predictable potential solutions for sending HARQ feedback information (Xiong: [0131]). As evidenced by the express teaching of Xiong that HARQ feedback can alternatively be sent in a MAC CE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the solution of Xiong for sending the HARQ feedback information taught by Miao.   As evidenced by the level of skill in the art in the disclosures of Miao and Xiong, one of ordinary skill in the art would have found a reasonable expectation of success in applying Xiong’s techniques.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosseini et al. (US 2018/0270880 A1); Chatterjee et al. (US 2021/0307051 A1); Nguyen et al. (US 2021/0021380 A1); Miao (CN 112567666 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461